DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 14, 15, 21, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara (USPN 6,384,586)
With respect to claim 1, Sugawara discloses, in Fig. 4, an integrated circuit (Fig. 4) comprising: 
an operational amplifier (OPA) (A1) configured to receive input voltages (one of the voltages at the gates of Q11 and Q12, respectively) and a supply voltage (VDD) and output a gate control voltage based on the input voltages and the supply voltage (voltage at the drains of Q14 and Q12); 
an output circuitry configured to receive the gate control voltage from the operational amplifier and the supply voltage, provide the input voltages to the operational amplifier (circuit of Fig. 4 lest I4/PMOS transistor generating I4), and output a reference voltage (VOUT); and
 a compensation circuitry coupled to the output circuitry (I4/PMOS transistor generating I4) and configured to output a compensation current to compensate the output circuitry such that the reference voltage is substantially constant (I4 ensures that the circuit is biased at the right operating point to ensure proper, i.e., constant, output voltage that is temperature independent.  Furthermore, the circuit is connected in the same fashion as that of the instant invention.  Thus, the circuit operates in the same fashion),
  wherein the output circuitry is configured to generate the reference voltage based on the gate control voltage and the compensation current (VOUT generated according to I4 and output of A1 at the gate of the PMOS transistor generating I3). 
 With respect to claim 2, the integrated circuit of claim 1, wherein the compensation circuitry is configured to receive the gate control voltage (at the gate of the PMOS transistor generating I4 directly to D3) and the supply voltage (at the source of the above PMOS transistor), generate the compensation current based on the gate control voltage and the supply voltage, and provide the compensation current to the output circuitry (the above PMOS transistor is connected and operative as claimed).  
With respect to claim 14, the integrated circuit of claim 1, wherein the operational amplifier comprises first and second OPA p-channel transistors and first and second OPA n-channel transistors, 
wherein sources of the first (Q14) and second (Q13) OPA p-channel transistors are configured to receive the supply voltage (VDD), gates of the first and second OPA p-channel transistors are coupled together to receive a second gate control voltage (voltage at the drain of Q13), and drains of the first and second OPA p-channel transistors are respectively coupled to drains of the first and second OPA n- channel transistors (Q12; Q11), 
wherein gates of the first and second OPA n-channel transistors are respectively configured to receive the input voltages from the output circuitry (voltages at R1 and D1), and 
wherein the operational amplifier is configured to output the gate control voltage at a first OPA connection point between a drain of the first OPA p-channel transistor and a drain of the first OPA n-channel transistor (output of A1 at the drains of Q14 and Q12).  
With respect to claim 15, the integrated circuit of claim 14, wherein the compensation circuitry is coupled to the operational amplifier and configured to receive the second gate control voltage, generate the compensation current based on the second gate control voltage, and provide the compensation current to the output circuitry (the PMOS transistor generating I4 is controlled by and receives the second gate control voltage via the current mirroring action of Q13 and Q14 to provide the compensation current, note output of A1 is dependent upon the second gate control voltage).  
With respect to claim 21, the integrated circuit of claim 1, wherein the integrated circuit is configured to stabilize the reference voltage to be independent from temperature, process corner, voltage, or a combination thereof (the bandgap voltage is independent of temperature).  
With respect to claim 22, the integrated circuit of claim 1, wherein the compensation circuitry is coupled to a second circuit external to the integrated circuit and configured to generate a compensation current corresponding to a current in the second circuit, and wherein the compensation circuitry is configured to provide the compensation current to the output circuitry (“a second circuit external to the integrated circuit” is external and not part of the “integrated circuit” and is thus merely an intended use of the circuit.  The circuit which receives VOUT is connected and operative as claimed).  
With respect to claim 24,  a method of managing reference voltages (method of operating Fig. 4), the method comprising: 
receiving, by an operational amplifier, input voltages from an output circuitry and a supply voltage (A1 receiving input voltages at the gates of Q12 and Q11, respectively and supply voltage VDD); 
outputting, by the operational amplifier and based on the input voltages and the supply voltage, a first control voltage to the output circuitry (output voltage of A1 between the drains of Q14 and Q12 to the circuitry of Fig. 4 lest A1 and the transistor generating I4);
 compensating, by a compensation circuitry, the output circuitry by outputting a compensation current to the output circuitry (the PMOS transistor generating I4 compensates the output circuitry by providing the correct bias point), the compensation current being based on one of the first control voltage, a second control voltage received by the operational amplifier, or a third control voltage provided by an external circuit to the compensation circuitry (the compensation circuit receives the first control voltage); and 
outputting, by the output circuitry and based on the first control voltage and the compensation current, a reference voltage that is substantially constant (VOUT).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (USPN 6,384,586) in view of Engl (USPN 6,492,795).
With respect to claim 3, Sugawara discloses, the integrated circuit of claim 2, wherein the output circuitry comprises:
 a plurality of p-channel transistors (PMOS transistor generating I1, I2 and I3) having gates configured to receive the gate control voltage (output of A1) and sources configured to receive the supply voltage (VDD); and 
a plurality of diodes (D1, D2 and D3) having anodes respectively coupled to drains of the p-channel transistors (Via R1, R2 and directly to D1), and cathodes connected to a ground (connected to GND), wherein the reference voltage is output at an output node (VOUT node) coupled to a drain of a first p-channel transistor of the p-channel transistors (drain of the transistor generating I3) and anode of a first diode of the diodes (D3 via R2).  
Sugawara discloses generic diodes D1-D3 and thus fails to disclose the diodes being “a plurality of bipolar junction transistors having emitters respectively coupled to drains of the p-channel transistors, and bases and collectors coupled to a ground”.
However, Sugawara discloses the circuit of Fig. 4 is constructed using a MOS process (see Col. 8 lines 51-55).  Furthermore, it is old and well-known to construct diodes in a circuit using a MOS process from parasitic bipolar transistors having an emitter as the effective anode of the diode and having a base and collector connected to ground to construct the cathode of the diode. Such bipolar transistors generate temperature dependent signals with sufficient accuracy.  This is further evidenced in Fig. 6 (see BT1-BT3), Col. 2 lines 24-28 and Col. 10 lines 10-13 and lines 24-28 of Engl.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to construct the temperature dependent diodes of Sugawara with parasitic bipolar junction transistor, such as the parasitic bipolar transistors as disclosed by Engl, for the purpose of having simply construct temperature dependent diodes that have a sufficient accuracy and uses a MOS process thus reducing the complexity of circuit construction.
With respect to claim 4, the integrated circuit of claim 3, wherein the compensation circuitry comprises a compensation p-channel transistor corresponding to the first p-channel transistor (PMOS transistor generating I4 corresponds to the transistor generating I3 due to the current mirroring provided by M3 and M4), wherein the compensation p-channel transistor comprises: 
a source configured to receive the supply voltage (VDD), a gate coupled to a gate of the first p-channel transistor and configured to receive the gate control voltage (gates connected together and to the output of A1), and a drain coupled to the emitter of the first BJT and configured to output the compensation current to the first BJT (drain and I4 directly connected to the emitter/anode of D3).  
With respect to claim 5, the integrated circuit of claim 3, wherein the output circuitry comprises: 
a first resistor (R2) having a first end coupled to the drain of the first p-channel transistor (end directly connected to R3) and a second end coupled to the emitter of the first BJT (other end of R2 directly connected to the emitter/anode of D3), wherein the output node is coupled between the drain of the first p-channel transistor and the first end of the first resistor (VOUT node connected as claimed), and wherein the compensation circuitry is coupled to a connection point between the second end of the first resistor and the emitter of the first BJT and configured to provide the compensation current to the first BJT (PMOS transistor generating I4 having a drain directly connected the emitter/anode of D3 and the second end of R2).  
With respect to claim 6, the integrated circuit of claim 5, wherein the output circuitry comprises: 
a second resistor  having a first end coupled to the output node and a second end coupled to the ground (R3), and wherein the reference voltage is associated with a ratio between the first resistor and the second resistor (VOUT is generated according to the ratio of R2 and R3).  
With respect to claim 7, the integrated circuit of claim 6, wherein the output circuitry comprises: 
a third resistor (R1) coupled between a second p-channel transistor of the p-channel transistors (PMOS transistor generating I2) and a second BJT of the BJTs (D2), wherein a gate of a third p-channel transistor (gate of the PMOS transistor generating I1) of the p-channel transistors is coupled to a gate of the second p-channel transistor (gates of the above transistors are connected), and a drain of the third p-channel transistor is coupled to an emitter of a third BJT of the BJTs (drain connected to the anode/emitter of D1), and wherein the integrated circuit is configured such that the reference voltage is expressed as:                         
                            V
                            x
                            =
                            
                                
                                    R
                                    2
                                
                                
                                    R
                                    1
                                    +
                                    R
                                    2
                                
                            
                            (
                            V
                            B
                            E
                            +
                            
                                
                                    R
                                    1
                                
                                
                                    R
                                    3
                                
                            
                            ΔVBE)
                        
                     where Vx represents the reference voltage, R1 represents a resistance of the first resistor, R2 represents a resistance of the second resistor, R3 represents a resistance of the third resistor, VBE represents an emitter-base voltage of the first BJT, and ΔVBE represents a voltage difference between emitter-base voltages of the second BJT and the third BJT (the circuit is connected exactly as claimed and in the same fashion as the opamp, output and compensating circuits of the instant invention and thus functions as claimed).  
With respect to claim 8, the integrated circuit of claim 7, wherein the integrated circuit is configured such that a sum of VBE and R1/R3ΔVBE is substantially constant (the sum is substantially constant).  
With respect to claim 9, the integrated circuit of claim 7, wherein the output circuitry is configured to provide a first input voltage of the input voltages at a first connection point between a drain of the second p-channel transistor and an emitter of the second BJT (voltage input to Q11), and a second input voltage of the input voltages at a second connection point between the drain of the third p-channel transistor to the emitter of the third BJT (input to Q12).  
With respect to claim 10, the integrated circuit of claim 6, wherein the integrated circuit is configured such that the reference voltage is higher than a turn-on voltage of the first BJT, and wherein the integrated circuit is configured such that a current from the first p-channel transistor flows through the first resistor into the first BJT and through the second resistor into the ground (the circuits are connected as claimed.  Assuming, arguendo, that Vout is not larger than the turn-on voltage of D3, it would have been obvious to set Vout to such a level, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to do so to generate a desired voltage level.  Moreover, Vout can be set to any desired voltage by adjusting the values of VDD, size of R2/R3 and the size of the diodes as evidenced in Col. 7 line 52 to Col. 8 line 3).  
With respect to claim 11, the integrated circuit of claim 6, wherein the integrated circuit is configured such that the reference voltage is lower than a turn-on voltage of the first BJT, and wherein the integrated circuit is configured such that a current from the first p-channel transistor flows towards the output node into the second resistor  (the circuits are connected as claimed.  Additionally, the voltages are produced at the claimed voltage levels , see Col. 7 line 52 to Col. 8 line 3. Vout is 0.65 volts and the typical turn-on voltage for a diode connected BJT is 0.7 volts.  Furthermore, assuming, arguendo, that Vout is not larger than the turn-on voltage of D3, it would have been obvious to set Vout to such a level, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to do so to generate a desired voltage level.  Moreover, Vout can be set to any desired voltage by adjusting the values of VDD, size of R2/R3 and the size of the diodes as evidenced in Col. 7 line 52 to Col. 8 line 3).  
With respect to claim 12, the integrated circuit of claim 3, wherein the integrated circuit is configured such that an emitter-base voltage of the first BJT is linearly inverse to a change of a temperature (the diodes and BJT transistors have a complementary to temperature coefficient).  
With respect to claim 13, the integrated circuit of claim 3, wherein the compensation circuitry is configured such that the compensation current is proportional to a current flowing from the first p-channel transistor (the compensation circuit is generated according to a difference between the base to emitter voltages of D2 and D1 and thus is a positive temperature coefficient current).  

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (USPN 6,384,586) in view of Kato (USPN 6,492,850).
With respect to claim 16, the integrated circuit of claim 14, further comprising: 
a first startup circuit coupled to the first OPA connection point (S1 drain of Q17 connected to the first OPA connection point) and configured to receive a startup signal to startup the integrated circuit (signal at the drains of Q15 and Q16).
Sugawara merely discloses a single startup circuit and thus fails to disclose:
a second startup circuit coupled to a second OPA connection point between a drain of the second OPA p-channel transistor and a drain of the second OPA n-channel transistor and configured to provide the second gate control voltage to the first OPA p-channel transistor and the second OPA p-channel transistor, the second startup circuit corresponding to the first startup circuit.  
However, Kato discloses a circuit having a first and second startup circuits (30e and 30d) wherein the second startup circuit (30a with 30d) is to a second OPA connection point between a drain of the second OPA p-channel transistor and a drain of the second OPA n-channel transistor (between the drains of 26C and  26a which is effectively the same as the second connection point of Sugawara) and configured to provide the second gate control voltage to the first OPA p-channel transistor and the second OPA p-channel transistor (output voltage of 30d to the gates of 26a and 26b), the second startup circuit corresponding to the first startup circuit (30d is enabled with an inversion of 30e and they are correspond to each other.  Furthermore the circuits correspond in that they are provided to the same amplifier).  
The second startup circuit 30a and 30d disables the amplifier when the power supply voltage is too low (e.g., responsive to the POR signal, see Fig. 6) to disable the amplifier when the power supply is too low and enable/startup the amplifier when the power supply level is at a sufficient level.  Thus, saving power and preventing erroneous operation when the power supply voltage is too low.
It would have been obvious to add the second startup circuit of POR, 30a and 30d to the amplifier of Fig. 4 of Sugawara for the purpose of, among other things, saving power and preventing erroneous operation when the power supply voltage is too low in the circuit of Fig. 4.
With respect to claim 17, the integrated circuit of claim 16, wherein the first startup circuit comprises a first startup transistor (Q17 of Fig. 4) having a source coupled to a ground (GND), a gate configured to receive the startup signal (output of Q15/Q16), and a drain coupled to the first OPA connection point (node between Q14 and Q12), and wherein the second startup circuit (30a and 30d) comprises a second startup transistor (NMOs transistor of 30a. Examiner takes official notice that it common to construct inverters with a PMOS and NMOS transistor) having a source coupled to the ground (the source of the NMOS transistor of 30a will be grounded), a gate configured to receive a voltage signal (gate receiving POR), and a drain coupled to the second OPA connection point (drain connected the connection point via 30d), the second startup transistor corresponding to the first startup transistor (they correspond to each other by being used with the same amplifier circuit).  
With respect to claim 18, the integrated circuit of claim 16, wherein the compensation circuitry comprises a compensation p-channel transistor corresponding to the first OPA p-channel transistor and the second OPA p-channel transistor (PMOS generating I4), wherein the compensation p-channel transistor comprises: 
a source configured to receive the supply voltage (VDD), a gate coupled to a gate of the first OPA p-channel transistor (gate of the above PMOS transistor) and configured to receive the second gate control voltage (via the current mirror of the amplifier), and a drain coupled to an emitter of a corresponding BJT in the output circuitry and configured to output the compensation current to the corresponding BJT (the drain and the BJT/diode are connected as claimed).  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (USPN 6,384,586) in view of Houston et al. (USPN 7,978,004).
With respect to claim 19, Sugawara fails to disclose the integrated circuit of claim 1, further comprising: 
a power supply switch configured to receive an original supply voltage and provide a controlled supply voltage controllable by an enabling signal as the supply voltage to the operational amplifier, the output circuitry, and the compensation circuitry, wherein the power supply switch comprises a power transistor having a gate for receiving the enabling signal and being configured to generate the controlled supply voltage based on the original supply voltage in response to the enabling signal.  
However, it is old and well-known to add header and footer switches to a circuit.  Wherein the header switch is connected between a power supply voltage and the upper rail voltage of an integrated circuit and is activated/deactivated according to an enable signal.  Turning off the header switch when the circuit is not in use allows for the reduction in current consumption of the circuit when it is in a standby/non-enabled state.  Such a header switch is disclosed in Fig. 1 of Houston which discloses:
a header switch (Q1) connected between a power supply voltage (Vdd) and the upper rail voltage (HEADER VIRTUAL SUPPLY VOLTAGE) of an integrated circuit (135) and is activated/deactivated according to an enable signal (ACTIVATE inverted).  Turning off the header switch when the circuit is not in use allows for the reduction in current consumption of the circuit when it is in a standby/non-enabled state.  
It would have been obvious to one of ordinary skill in the art to add the header and footer switch circuitry (and corresponding enable signals) of Fig. 1 of Houston to the circuit of Fig. 4 of Sugawara for the purpose of reducing power consumption in the circuit of Sugawara when the circuit is in a standby/unused state. 
As combined above the header switch will provide the claimed operations and connections of the power supply switch as recited in claim 19.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (USPN 6,384,586) in view of Applicant’s admitted prior art figure Fig. 2 (AAPA hereinafter).
With respect to claim 20, Sugawara fails to disclose the integrated circuit of claim 1, further comprising:
 “a coupling capacitor having a first end for receiving the supply voltage and a second end coupled to an output of the operational amplifier for outputting the gate control voltage.”
Nevertheless AAPA discloses such a capacitor (202) to provide filtering to the output of the amplifier OPA.  It would have been obvious to one of ordinary skill in the art before the effective filing date to add a coupling capacitor between the output of the amplifier and the power source of the circuit of Sugawara since such capacitors are old and well-known and provide filtering of transient signals and thus reduces incorrect operation due to transients such as noise and the like.  

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPAPN 2010/0073069) in view of Sugawara (USPN 6,384,586).
With respect to claim 23, Wang et al. discloses, in Fig. 1, a memory system (Fig. 1) comprising:
 a memory (WLN+1-WLN-1);
 a memory controller coupled to the memory (103, 105 and 107); and
 a bandgap reference circuit coupled to the memory controller (101) and configured to provide a bandgap reference voltage to the memory controller for performing one or more actions on the memory (Vbgr).
Wang et al. fails to disclose the details of 101.  Thus, Wang et al. fails to disclose:
 the bandgap reference circuit comprising: 
an operational amplifier configured to receive input voltages and a supply voltage and output a gate control voltage based on the input voltages and the supply voltage; 
an output circuitry configured to receive the gate control voltage from the operational amplifier and the supply voltage, provide the input voltages to the operational amplifier, and output the bandgap reference voltage; and
 a compensation circuitry coupled to the output circuitry and configured to output a compensation current to compensate the output circuitry such that the bandgap reference voltage is substantially constant, wherein 
the output circuitry is configured to generate the bandgap reference voltage based on the gate control voltage and the compensation current.”
However, Sugawara discloses, in Fig. 4, a bandgap circuit comprising: 
an operational amplifier (OPA) (A1) configured to receive input voltages (one of the voltages at the gates of Q11 and Q12, respectively) and a supply voltage (VDD) and output a gate control voltage based on the input voltages and the supply voltage (voltage at the drains of Q14 and Q12); 
an output circuitry configured to receive the gate control voltage from the operational amplifier and the supply voltage, provide the input voltages to the operational amplifier (circuit of Fig. 4 lest I4/PMOS transistor generating I4), and output a reference voltage (VOUT); and
 a compensation circuitry coupled to the output circuitry (I4/PMOS transistor generating I4) and configured to output a compensation current to compensate the output circuitry such that the reference voltage is substantially constant (I4 ensures that the circuit is biased at the right operating point to ensure proper, i.e., constant, output voltage that is temperature independent.  Furthermore, the circuit is connected in the same fashion as that of the instant invention.  Thus, the circuit operates in the same fashion),
  wherein the output circuitry is configured to generate the reference voltage based on the gate control voltage and the compensation current (VOUT generated according to I4 and output of A1 at the gate of the PMOS transistor generating I3). 
The bandgap circuit of Sugawara allows for accurate operation even when the power supply voltage is a small voltage value and thus increases the efficiency of the circuitry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the generic bandgap circuit of Wang with the specific bandgap circuit capable of generating the required bandgap voltage as well as allowing the operation at lower power supplies and thus increasing efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849